Citation Nr: 0526020	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  99-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO)
in Wichita, Kansas


THE ISSUE

Entitlement to compensation under Title 38, United States 
Code, Section 1151 for total occlusion of the right carotid 
artery.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1955 to July 1957.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision by the RO which 
denied compensation for carotid artery occlusion under the 
provisions of 38 U.S.C.A. § 1151.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in June 1999.  Then, in November 2000, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting in Washington DC.  
Transcripts of the veteran's testimony from both personal 
hearings is associated with the claims file.  

The case was remanded by the Board to the RO in November 2001 
and July 2003 for additional development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that compensation benefits are warranted 
pursuant to 38 U.S.C.A. § 1151 for total occlusion of the 
right carotid artery.  

The veteran asserts that VA doctors neglected to timely 
inform him of yearly Doppler test results from 1991 to 1996 
which showed a progression from partial blockage to total 
occlusion of the right carotid artery by about September 
1995.  The veteran further asserts that if the proper 
treatment for his partially blocked right carotid artery was 
provided, it would have not ultimately resulted in a complete 
occlusion of the right carotid artery.  In other words, the 
veteran contends that preventive measures should have been 
taken between 1991 and 1996 to prevent the blockage from 
increasing to 100 percent.  

The veteran has argued that VA doctors misread his Doppler 
reports, which also led to the total occlusion of the right 
carotid artery because the veteran was not informed of the 
total occlusion until one year after the 100 percent blockage 
was first detected by the Doppler studies.  Finally, it has 
been conceded that one of the veteran's VA doctors indicated 
that a follow-up appointment would be scheduled, but then 
failed to ever schedule the follow-up.  

In essence, the veteran maintains that VA doctors failed to take 
preventive measures to avoid the right carotid artery from 
becoming completely occluded.  

In April 2005, the Board requested a VA expert medical 
opinion to answer the following questions:

1.  Does a review of the medical evidence 
in this case show that the VA doctors 
failed to take intervening, preventive 
measures necessary to avoid the veteran's 
right carotid artery from becoming 100 
percent blocked?

2.  Does the veteran have additional 
disability that could have been prevented 
if the VA doctors had not allowed the 
right carotid artery to become 100 
percent occluded?  

3.  If a VA doctor neglected to schedule 
a follow-up appointment on behalf of the 
veteran at the time that his right 
carotid artery was first noted to be 
totally blocked in 1995, and the veteran 
was not informed of the blockage until 
1996, is it at least as likely as not 
that additional disability resulted as a 
result of no intervention during the 
first year after the right carotid artery 
was noted to be 100 percent blocked?

In May 2005, a VA cardiologist provided an opinion 
essentially finding that carotid ultrasounds and Doppler 
tests should have been done at six-month intervals and, if, 
at any time, a stenosis of 60-70 percent of the right 
internal carotid was found, surgical intervention should have 
been highly recommended.  The doctor did point out that 
certainly medical therapy with aspirin, diet controls and 
lipids, and control of his hypertension were instituted, but 
he also pointed out that they were obviously not adequate.  
In essence, it appears that the doctor did find negligence or 
fault on the part of VA in that proper preventive measures 
were not taken to avoid the veteran's 100 percent occlusion.  

Nonetheless, despite a finding of fault, the doctor could 
find no evidence anywhere in the records that the veteran had 
suffered any problems from the right carotid occlusion.  In 
other words, although fault on the part of VA was conceded, 
the doctor did not opine that any additional disability 
resulted from the actions (or non-actions) of the VA doctors.  

The veteran's representative responded to the May 2005 
opinion with July 2005 correspondence to the Board.  The 
veteran's representative asserted that the lack of proper 
care did result in a totally occluded carotid artery.  
Furthermore, the representative pointed out that the 
independent medical expert summarized the true extent of the 
carotid artery blockage, yet failed to note any evidence 
within the record of any problems from the right carotid 
occlusion.  The representative disagreed with that conclusion 
and questioned how the expert could find that a total 
occlusion of a carotid artery was not a disability.  The 
representative further asserted that the total occlusion had 
severely affected the veteran's lifestyle and employment, and 
that he had to severely curtail his activities to the point 
that he had to give up his business.  The veteran was told 
that he had ischemia and a right eye condition.  

The veteran submitted VA treatment records from July 2005 
reflecting a diagnosis of amaurosis fugax and ocular 
hypertension, and requested that the additional medical 
evidence be considered.  

The Board finds that the veteran's representative has raised 
a valid argument.  That is, whether a diagnosis of total 
occlusion of a carotid artery constitutes additional 
disability.  Moreover, the veteran's representative appears 
to be raising the argument that the additional evidence 
submitted in July 2005 shows additional disability resulting 
from the total occlusion of the right carotid artery.  

However, in considering this matter on appeal the Board is 
required to base its decisions on independent medical 
evidence rather than rely upon its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Moreover, the duty to assist also includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

As such, the Board regrettably finds that the case must be 
remanded once more to afford the veteran an opportunity to 
appear for an examination in light of the additional evidence 
added to the record and to determine if the veteran indeed 
has additional disability as a result of the total occlusion 
of the right carotid artery.  

All pertinent outstanding treatment records, which have not 
been previously secured, should be obtained and associated 
with the claims file.  

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file all available recent VA 
and/or private medical records concerning 
treatment received by the veteran for his 
total occlusion of the carotid artery 
and/or any other disability which may be 
associated with, or a complication of, 
the carotid artery occlusion.  Only 
records that have not been previously 
secured should be obtained and associated 
with the claims file.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent and severity of the 
totally occluded right carotid artery for 
the purpose of determining whether 
additional disability resulted from VA 
doctors failing to take preventive 
measures to avoid the right carotid 
artery from becoming completely occluded.  
In this regard, the examiner should 
review the entire claims file, including, 
but not limited to, the expert medical 
opinion from May 2005 which found that 
the VA care was inadequate given the 
veteran's history.  The examiner must 
also review the evidence submitted 
directly to the Board in July 2005.  

Specifically, the examiner should answer 
the following questions:

a.  Is a 100 percent occluded carotid 
artery considered an additional 
disability, given that the condition may 
have been prevented with proper medical 
treatment and care?

b.  Does the veteran have additional 
disability, including, but not limited 
to, amaurosis fugax, ocular hypertension 
and/or a right eye condition, that could 
have been prevented if the VA doctors had 
not allowed the right carotid artery to 
become 100 percent occluded?  

All findings must be reported in detailed 
and all indicated testing must be 
accomplished.  The examiner must be 
provided with the veteran's claims folder 
for review of pertinent documents therein 
in conjunction with the examination.

3.  After undertaking any additional 
development deemed appropriate, including 
any additional indicated specialist 
examinations, the RO should again review 
the veteran's claim for compensation 
under 38 U.S.C.A. § 1151.  If the benefit 
sought on appeal is not granted, he and 
his representative should be issued a 
Supplemental Statement of the Case, to 
include the new regulatory criteria, and 
be afforded a reasonable opportunity to 
reply thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

